Citation Nr: 1733718	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Veteran's claims file is currently under the jurisdiction of the Philadelphia, Pennsylvania RO.

This case was previously remanded by the Board in February 2014 and August 2014.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In April 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the Wilmington, Delaware RO.  A transcript of the hearing is associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  This appeal stems from a July 17, 2008 increased rating claim.  As such, the rating period for consideration is from July 18, 2007.  From July 17, 2007 through May 14, 2012, the Veteran was service connected for bilateral hearing loss, rated as non-compensable; residuals severe contusion of right hand symptomatic, rated as noncompensable prior to July 17, 2008 and 10 percent disabling from July 17, 2008; tinnitus, rated as 10 percent disabling; and ulnar neuropathy, right hand, rated as 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities was noncompensable prior to July 17, 2008 and 30 percent from July 17, 2008 through May 14, 2012.  From May 15, 2012, the Veteran's service-connected bilateral hearing loss was increased to 40 percent disabling.  Thus, from May 15, 2012, the Veteran's combined rating for his service-connected disabilities was 60% disabling.  Accordingly, the schedular percentage requirements for a TDIU were not met for any period on appeal.  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation such that consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16 (b).

In that regard, the Board notes that the AOJ referred the case to the Director, Compensation Services, in February 2017 for extra-schedular consideration. In March 2017, the Director, Compensation Services, provided an administrative decision denying entitlement to a TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16 (b).  The March 2017 administrative decision includes a statement of reasons for the decision and a summary of the evidence considered.  The Board notes that the Director's decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Although the Board is precluded from assigning an extra-schedular rating "in the first instance," the Board may assign a TDIU on an extra-schedular basis when reviewing either a grant or a denial of a rating/TDIU on an extra-schedular basis by the Director, as is the case here.  See Id.; Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Accordingly, the Board may determine whether the Veteran is entitled to a TDIU on an extra-schedular basis.      

The Veteran indicated in a VA Form 21-8940, Veteran's application for Increased Compensation Based on Unemployability, received November 2014, that he last worked full time in 2012 performing sales work.  He further indicated that he is unable to secure or follow a substantially gainful occupation due to his service-connected hearing loss and right hand disabilities.  The Veteran reported he has 2 years of college education and additional education or training in marketing and sales.  The Veteran stated he was told by his last employer that he was no longer needed and that he was a liability to the company because of his hearing loss, dizzy spells, and dropping inventory, due to his hand disability.  

The Veteran's last employer was contacted for additional information on the terms and conditions of the Veteran's employment.  In November 2014, the employer returned a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  On the form, the employer indicated that the Veteran worked up to 20 hours per week as a cashier and last worked in March 2012.   

In September 2009 VA received a correspondence from the Veteran containing his military history and post service resume.  The Veteran's resume reflects that the Veteran has fifty credits towards an associate of arts degree in marketing and public relations and that he graduated from the Capitol Institute of Technology as an Electronic Technician.  His resume further reflects that the Veteran has worked in sales, as a school teacher, bus operator, operations management, and security.

The Veteran's SSA records, dated June 2000, reflect that he claimed SSA disability benefits based on nonservice-connected disabilities, to include coronary artery disease and chronic obstructive pulmonary disease.  In his initial SSA disability application materials, dated June 2000, the Veteran stated that he became unable to work in January 2000 due to a nonservice-connected heart attack he suffered in 1997 and nonservice-connected triple bypass surgery in 1998.  The Veteran further stated he enjoys working on his computer.  The SSA records also contain a letter from the Veteran's pulmonologist stating that the Veteran is permanently disabled and unable to return to work as of January 2000.   

The Veteran was afforded a VA hand, thumb, and fingers examination in September 2008.  The Veteran complained of numbness and pain in his fourth and fifth digits, particularly when he tries to extend it.  Upon examination the examiner noted loss of sensation in the entire fourth digit, loss of sensation in the medial aspect of the fifth digit in the right hand, and the Veteran was unable to extend the metacarpophalangeal joint completely.  The examiner stated that the Veteran was gainfully employed in an administrative job which he may have been able to hold down with this wrist condition.  

The Veteran was provided a VA audiological examination in December 2008.  The Veteran complained of difficulty hearing in most situations, including social gatherings and religious services.  The Veteran was provided another VA audiological examination in June 2012.  The VA examiner, reviewed the claims file, interviewed the Veteran, and conducted an in-person examination.  The June 2012 VA examiner stated the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work due to the need for binaural hearing aids for general communication.  At a July 2012 VA hand and finger examination, the Veteran reported constant, daily pain involving 3 to 5 digits of his right hand, which is worse with repetitive use.  The VA examiner stated the Veteran's hand condition affects his ability to work because of difficulty with lifting and prolonged gripping.  

The Veteran was provided a VA hand and finger examination in July 2015.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted an in-person examination.  The VA examiner stated the Veteran's disability impacts his ability to perform certain occupational tasks because of pain with repetitive use of the right hand and difficulty with prolonged grasping, twisting and turning.  At a July 2015 audiological examination the examiner stated the Veteran's service-connected bilateral hearing loss impacts his ordinary condition of daily life due to increasing problems understanding.  The Veteran's service-connected tinnitus did not impact his ability to work.

In summary, the evidence shows that the Veteran has two years college education with additional education or training in marketing and sales.  The Veteran indicated he left his last position as a cashier due to dizziness and his inability to grasp with his right hand.  The VA audiological and hand examinations reflect that the Veteran's service-connected hearing disability and service-connected right hand disability would have an impact on the Veteran's employment.

After thorough consideration of the evidence of record, the Board concludes that although the probative evidence of record shows that the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work, the June 2012 VA examiner stated such impact was due only to the need for binaural hearing aids for general communication.  The Board does not find that the Veteran's use of hearing aids for communication has been shown to render him unemployable as he had sustained employment with the use of hearing aids.  Further, the July 2015 audiological examiner stated the Veteran's service-connected tinnitus did not impact his ability to work.  The Board also concludes that while it is likely that the Veteran is unable to secure or follow an occupation involving holding or grasping objects for a prolonged period, due to his service-connected right hand disabilities, it does not show that it is at least as likely as not that the Veteran is unable to secure or follow gainful occupation consistent with his education and occupational experience solely as a result of his service-connected right hand disabilities.  

The Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  In that regard, VA examiners opined that the Veteran's service-connected bilateral hearing loss and service-connected right hand disabilities would limit his ability to fully understand people and to grasp or twist objects.  Furthermore, the Veteran has presented competent and credible lay testimony that his hearing loss and hand disability hinder his ability to work.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  The Board finds the Veteran's opinions and statements to be probative evidence of the Veteran's inability to perform a full range of work.  Specifically, the Veteran's hand disability prevents him from performing work involving extensive holding or grasping of objects.

Nevertheless, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the July 2015 VA examiners stated the Veteran's disabilities impact the Veteran's ability to work.  The July 2015 VA examiners did not say that the Veteran's service-connected disabilities render the Veteran unemployable.  The Board accepts these opinions as probative evidence of the Veteran's ability to work as they were based on and are consistent with examinations of the Veteran.  

The Board acknowledges that the Veteran has been rated as 40 percent disabled due to bilateral hearing loss; 10 percent disabled due to residuals of severe contusion of the right hand; 10 percent disabled due to tinnitus; and 10  percent disabled due to ulnar neuropathy.  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014).  Therefore, in assigning a percentage rating for the Veteran's disabilities, VA has acknowledged that the disability has an adverse impact on the Veteran's earning capacity, and thus, his ability to be gainfully employed.  

Accordingly, due to his service-connected disabilities, the Veteran is limited to sedentary or manual work not involving prolonged grasping or holding of objects, and requires the use of hearing aids for communication.  The Board concludes that the Veteran is able to perform essentially a reduced range of sedentary and physical work and is therefore not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  See 38 C.F.R. § 4.16 (2016). 

In determining whether the Veteran is entitled to a TDIU, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. § 4.16.  As noted above, the Veteran has indicated that he has two years college education and additional sales and management training.  The Board finds that the Veteran's education is not inconsistent with an ability to perform a reduced range of physical and sedentary work of a skilled or semi-skilled nature, such as clerical work, inspection work, or teaching.  In addition, the Veteran has past work experience working as a teacher and in operations management and has stated that enjoys working on his computer.  The Board finds that although the Veteran may no longer be able to perform his past work as a cashier, his work history would not prevent him from transitioning to a sedentary or physical occupation with the restrictions described above, or from securing or following such an occupation. 

The Board also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  The Veteran's assertion that he has difficulty hearing in a social environment and fully using his right hand is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are not demonstrative of a finding that the Veteran is unable to secure or follow a substantially gainful sedentary or physical occupation with the restrictions described above.

The Board also finds the Veteran generally credible in his belief that he is unable to secure or follow a substantially gainful occupation.  However, the Board finds that the Veteran's opinion that he is unable to secure or follow substantially gainful employment is outweighed by the other evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to a reduced range of physical and sedentary work not involving prolonged holding or grasping, and not precluding use of hearing aids.

The Board further considered the fact that the Veteran has been found disabled for SSA purposes.  The Board initially notes that VA is not bound by SSA's determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The Board observes that the legal criteria for entitlement to SSA disability benefits are similar to those for entitlement to a TDIU.  Compare 20 C.F.R. § 416.905 (2016) with 38 C.F.R. § 4.16.  However, as discussed above, the August 2001 SSA Disability Determination reflects consideration of the Veteran's nonservice-connected disabilities.  As the Veteran's nonservice-connected disabilities are not for consideration in determining entitlement to a TDIU the Board finds the fact that the Veteran has been found disabled for SSA purposes to be unpersuasive as to the Veteran's entitlement to a TDIU.    

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to physical and sedentary work not involving prolonged holding or grasping, and not precluding use of hearing aids, consistent with clerical work, inspection work, or teaching.  He has two years college education with additional sales and management training and a history of teaching and management.  The Veteran's education and occupational experience do not further limit his ability to secure and maintain substantially gainful employment with the reduced range of sedentary and physical work described above.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


